DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthias Schol (USPTO Reg. No. 54,947) on September 28, 2021.
The application has been amended as follows: 
 	In claim 1, line 14 replace “PSF” with “Point Spread Function (PSF)” therefor.


Examiner Notes
 	
 	In an effort to expedite prosecution of the case, the Examiner contacted Applicant Representative to receive authorization to amend the claims by replace the term psf with “Point Spread Function (PSF)” as shown in the Examiner’s Amendment above.

Allowable Subject Matter
Claims 1-11 are allowed.
The closest prior art of record is Liu et al (NPL titled: Jitter detection based on parallax observations and attitude data for Chinese Heavenly Palace-1 satellite) and Pan et al (NPL titled: Satellite Jitter Estimation and Validation Using Parallax Images).  Liu discloses a method (method for combining parallax observations with the attitude data from attitude-measuring sensors in order to detect the global jitter – see abstract), comprising: obtaining a parallax image after a sub-pixel matching method relying on a correlation coefficient (using quadric surface fitting of the correlation coefficients, and the vertex of the surface is regarded as subpixel-level conjugate point – see section 1, [p][001]) and least squares algorithm (least square method is employed to determine the coefficients of the surface with the size of q × q pixels – see section 3.1, [p][002]); transferring a jitter offset from an image space to an object space (see section 2.2, [p][001]); however, Liu does not expressly disclose an integral transformation function (ITF), which establishes a relationship between the parallax image and a jitter curve.
  	Pan discloses integral transformation function (ITF), which establishes a relationship between the parallax image and a jitter curve (see section 2.2, [p][002]).

 	The present method improves over the prior art by establishing the relationship between jitter offsets in image space and object space  so that the overall image motion is decomposed into the time-varying offsets. Also, the real push-broom mode of the satellite is reflected by a denser sampling strategy for TDI CCD imaging process, which overcomes the shortcomings of traditional methods in discretization of TDI CCD exposure time so as to increase the jitter detection accuracy. Further, by dropping the entire PSF in the traditional manner, the space-variant partial PSF is adopted in the adaptive image restoration based on context, making time, space, and spectrum information combined, hence, the coupled distortion and blur effects are reduced simultaneously. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                    September 27, 2021